Citation Nr: 1615678	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  14-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  It was remanded by the Board in April 2015.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

No chronic right foot disability manifested in active service; right foot arthritis was not compensably disabling within one year of discharge from active duty, and any current right foot disability is not otherwise etiologically related to active service.


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by active service, and any right foot disability may not be presumed to have been incurred therein. 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified, relevant, and available evidence needed to substantiate a claim.  Unfortunately, VA determined that most of the Veteran's service records were destroyed by fire.  The discharge examination is available.  Where service records are unavailable, VA has a heightened duty to assist the appellant.  Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).  The Board is aware of the heightened duty to assist in such cases, and all appropriate action has been taken herein.  All efforts to obtain the service records have been exhausted and any further attempts would be futile.  See August 2013 Administrative Finding.  

This case was remanded by the Board in April 2015 to obtain additional medical records and to secure a VA medical examination.  Following the remand, all available and relevant medical records identified by the Veteran have been secured, and a right foot examination was provided in October 2015.  The examination is adequate for purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history, and provides a well-reasoned rationale for the conclusions offered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  




Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Id.  

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran satisfies the chronic disability requirement in light the diagnosis of right foot arthritis.  See October 2015 VA examination.  The Veteran asserts his right foot arthritis is the result of an injury when an I-beam fell on his foot during active service while stationed in Korea. 

As noted above, most of the Veteran's service records are unavailable.  While there are no records which specifically corroborate the Veteran's account that an I-beam fell on his right foot during service, the Board finds no reason to doubt that it occurred.  However, while the Veteran may have injured his foot during service, any right foot problems appear to have completely resolved before he was discharged.  His retirement examination revealed normal feet, lower extremities, and musculoskeletal system, and he also specifically denied experiencing bone, joint, or other deformities.  For these reasons, the Board finds insufficient evidence that a chronic right foot disability manifested in active service.  

With respect to the right foot arthritis, the record does not contain credible evidence of continuity of symptomatology.  The first documented complaint of right foot pain does not appear in the record until 2010, and according to the history provided to the October 2015 VA examiner, the Veteran was formally diagnosed with arthritis in June 2012.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).   

In a February 2014 statement, the Veteran asserts he has experienced right foot pain since service, and that he did not report it during his retirement examination because he did not want to be held back for medical review.  Assuming this is true, there nonetheless is no indication the Veteran sought treatment for right foot pain until several decades later.  Given the normal retirement examination, and the long period of time after discharge before any documented right foot symptoms, the preponderance of the evidence weighs against a finding of continuity of symptomatology.   

There also is no evidence showing that any right foot arthritis manifested to a compensable degree within one year of discharge from active duty.  The service retirement examination was normal and the first complaints of post-service foot symptomatology are many years after service.  Thus, the presumption of service connection related to chronic disabilities does not apply.  See 38 C.F.R. § 3.309(a).

Although the Veteran does not meet the criteria for establishing service connection for right foot arthritis on a presumptive basis, the Board must nonetheless consider whether sufficient evidence exists of a direct nexus between any current right foot disability and active service.  

In this regard, the October 2015 VA examiner indicates it is less likely than not the Veteran's right foot arthritis was incurred in or caused by the claimed in-service injury.  In arriving at this conclusion, the examiner relied on the normal retirement examination (including the fact that the Veteran specifically denied foot problems) and the Veteran's age.  The examiner stated the Veteran's right foot arthritis is related to the aging process and not the remote in-service injury.

The Board has reviewed all of the available and relevant treatment reports of record.  In addition to arthritis, the record reveals treatment for hammer toe, diabetic foot pain, and toe fungus.  However, none of the Veteran's treating physicians indicate it is at least as likely as not any chronic right foot disability was incurred in service.    

The Board has considered the Veteran's lay statements in which he asserts his current right foot problems are the result of the in-service injury.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., experiencing pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a disability such as arthritis and a meniscal tear.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, the competent evidence establishes it is less likely than not that any current right foot disability was incurred in service.  The competent evidence also establishes it is less likely than not any right foot arthritis was compensably disabling within one year of discharge from active duty, or that the Veteran experienced continuity of symptomatology since service discharge.  Accordingly, the claim of entitlement to service connection for a right foot disability is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right foot disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


